Citation Nr: 0403947	
Decision Date: 02/11/04    Archive Date: 02/23/04

DOCKET NO.  03-12 148	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Los 
Angeles, California


THE ISSUE

Entitlement to compensation under the provisions of 38 
U.S.C.A. § 1151 for a right shoulder disability as a result 
of VA treatment.


REPRESENTATION

Appellant represented by:	Robert V. Chisholm, Esq.


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

Jeanne Schlegel, Counsel


INTRODUCTION

The veteran served on active duty from February 1955 to April 
1959, July 1966 to July 1968 and from May 1969 to May 1978.

This matter comes before the Board of Veterans' Appeals (the 
Board) from a May 1998 rating determination by the Department 
of Veterans Affairs (VA) Regional Office (RO) that denied 
entitlement to compensation under the provisions of 
38 U.S.C.A. § 1151 for a right shoulder disability.  The 
veteran appealed that decision to the Board and in August 
2000, the Board denied the claim, reasoning that it was not 
well grounded.  

Thereafter, there was a significant change in VA law with the 
November 11, 2000 passage of the Veterans Claims Assistance 
Act of 2000 (VCAA) (codified at 38 U.S.C.A. §§ 5100, 5102, 
5103, 5103A, 5107).  In June 2001, the veteran's attorney 
requested that the claim be reopened and considered based on 
the newly enacted provisions of the VCAA.  The effect of the 
Notes following Section 5107, Effective and Applicability 
Provisions of 2000 Acts (b)(B,) is essentially that in 
circumstances as outlined above, where a claim was denied as 
not well grounded during the period of time between July 14, 
1999 and November 11, 2000, and a timely application for re-
adjudication based on the new law is made, it will remain 
open and be considered on the merits.  Subsequently, the RO 
readjudicated and denied the claim in March 2002.  That 
determination was appealed.


REMAND

The veteran alleges that his claimed right shoulder 
disability was caused by surgery performed and treatment 
received at the VA Medical Center (VAMC) in San Francisco, 
California, between April and June 1989, warranting service 
connection under the provisions of 38 U.S.C.A. § 1151.   

The law applicable to the veteran's claim has undergone 
changes in interpretation and substantive changes in recent 
years.  The veteran's claim was filed in June 1997, and it is 
adjudicated under the version of 38 U.S.C.A. § 1151 extant 
before the enactment of a statutory amendment that, for 
claims filed after October 1, 1997, precludes benefits unless 
disability results from negligence or other fault on the part 
of VA or as a result of an event not reasonably foreseeable.  
See VAOPGCPREC 40-97; Pub. L. No. 104-204, § 422(a), 110 
Stat. 2926 (September 26, 1996).  Thus, as the veteran's 
claim is to be adjudicated under the law in effect prior to 
October 1997, neither VA fault nor an event not reasonably 
foreseeable is required in order to grant this claim.  
However, it is required that there be an injury or an 
aggravation of an injury that occurs as the result of 
hospitalization or medical or surgical treatment provided 
under laws administered by VA, and that such injury or 
aggravation be not the result of the veteran's own willful 
misconduct.  See Brown v. Gardner, 513 U.S. 115 (1994).

Additional development is necessary in this case before a 
decision on the merits of the veteran's claim can be made.  
As was observed in the Board's August 2000 decision, the 
veteran's right shoulder problems existed prior to his VA 
hospital admission in April 1989.  The evidence reflects that 
shortly following the surgeries performed in 1989 there was 
some evidence of weakness, limitation of motion and sensory 
deficit of the right upper extremity.  There was an 
intervening injury in late 1991 and from approximately 
October 1992 forward, the veteran's rotator cuff was 
described as stable with pain the primary manifestation.  
Records dated in 1993 constitute the most recent evidence on 
file.  In September 2001, the veteran's attorney indicated 
that the veteran had only received VA treatment for his right 
shoulder, but it is not clear whether VA records dated 
subsequent to 1993 were requested.  

The veteran's attorney has argued that a medical opinion is 
necessary in this case.  In a claim for disability 
compensation, VA will provide a medical examination which 
includes a review of the evidence of record if VA determines 
it is necessary to decide the claim.  See 38 U.S.C.A. § 5103A 
(West 2002); 38 C.F.R. § 3.159(c)(4).  Inasmuch as the record 
documents shoulder problems prior to 1989, surgery by VA in 
1989, and post-surgical complaints, an examination is 
warranted in this case.  

Accordingly, while the Board sincerely regrets the delay, the 
case must be REMANDED to the RO via the Appeals Management 
Center (AMC) in Washington, DC for the following actions:

1.  Request all VA records related to 
treatment for the veteran's right 
shoulder dated from 1993 to the present 
time.  

2.  After the foregoing development has 
been accomplished, afford the veteran a 
VA examination by a specialist in 
orthopedics.  All indicated tests and 
studies, including x-rays if indicated, 
should be conducted.  The claims folder 
and a copy of this remand must be made 
available for review by the doctor prior 
to the examination.  The doctor should 
indicate in the examination report 
whether the claims folder was, in fact, 
reviewed.

The doctor should express an opinion as 
to whether it is at least as likely as 
not, (i.e. is there at least a 50 percent 
probability) that the veteran has an 
additional right shoulder disability, or 
aggravation of an existing right shoulder 
disability, as a result of any medical 
treatment afforded him by VA from April 
to June 1989 (as opposed to merely 
coincidental with that treatment).  If 
there is no such relationship, the doctor 
should also specifically indicate so in 
the report.

If there is any type of relationship 
between the VA treatment afforded the 
veteran and any currently manifested 
right shoulder disorder, the doctor must 
fully explain such relationship.  Is any 
additional right shoulder disability a 
necessary consequence (those which are 
certain or intended to result) of the 
1989 surgery and treatment, or the 
continuance of natural progress of the 
injury for which the veteran was treated?  
It should be emphasized to the doctor 
that "fault" or "medical negligence" is 
not at issue in this case.

The doctor should provide a comprehensive 
report including complete rationale for 
all conclusions reached.

3.  Review the claims file and ensure 
that no other notification or development 
action, in addition to those directed 
above is required by the VCAA and 
subsequent interpretive authority.  If 
further action is required, undertake it 
before further adjudication of the claim.

4.  Finally, readjudicate the veteran's 
claim, with application of all 
appropriate laws and regulations and 
consideration of any additional 
information obtained.  If any benefit 
sought is denied, the veteran and his 
attorney should be furnished a 
supplemental statement of the case and 
afforded the appropriate time period in 
which to respond.

Then, the claims folder should be returned to the Board for 
further appellate consideration, if appropriate.  The veteran 
need take no action until he is so informed.  The appellant 
has the right to submit additional evidence and argument on 
the matter or matters the Board has remanded to the regional 
office.  Kutscherousky v. West, 12 Vet. App. 369 (1999).  The 
purposes of this REMAND are to obtain additional information 
and to comply with all due process considerations.

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board of Veterans' Appeals or by the United States Court of 
Appeals for Veterans Claims for additional development or 
other appropriate action must be handled in an expeditious 
manner.  See The Veterans' Benefits Improvements Act of 1994, 
Pub. L. No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 
38 U.S.C.A. § 5101 (West 2002) (Historical and Statutory 
Notes).  In addition, VBA's Adjudication Procedure Manual, 
M21-1, Part IV, directs the ROs to provide expeditious 
handling of all cases that have been remanded by the Board 
and the Court.  See M21-1, Part IV, paras. 8.43 and 38.02.



	                  
_________________________________________________
	P. M. DILORENZO
	Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2003).




